Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Douglass, J.), rendered July 2, 1984, convicting him of attempted robbery in the third degree under indictment No. 2252/84, upon his plea of guilty and imposing sentence, and (2) from a judgment of the same court (Corriero, J.), rendered July 3, 1984, convicting him of attempted robbery in the third degree under indictment No. 2036/79, upon his plea of guilty and imposing sentence.
Ordered that the judgments are affirmed.
The defendant did not assert his claims concerning the voluntariness of his pleas or the adequacy of his plea allocutions in the court of original instance and therefore failed, as a matter of law, to preserve these claims for appellate review *604(see, People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740). The pleas should not be vacated in the interest of justice. Furthermore, the sentences imposed were proper, and the defendant was properly adjudicated a second felony offender (see, Penal Law § 70.06 [1] [b] [i]; People v Price, 118 AD2d 603). Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.